MEMORANDUM CASES.
THE COURT.
A hearing was granted in this case after decision by the District Court of Appeal, Second Appellate District, Division Two. For the reasons expressed by us in People v. Talbot et al.,
Crim. No. 3668 (ante, p. 3 [28 P.2d 1057]), we adopt the opinion of Mr. Justice pro tem. Archbald of said District Court of Appeal as the opinion of this court. It reads as follows:
"Defendant was charged with grand theft in an indictment containing eighty-nine counts. He was tried jointly with J.A. Talbot and C.M. Fuller before the court sitting without a jury, and at the conclusion thereof it was stipulated that the evidence in such case should be the evidence herein as to counts XVII, XIX and XX, all other counts being ordered off calendar, also by stipulation. The court found him guilty as to such counts, and from the judgments entered thereon and the orders denying his motions for a new trial defendant has appealed. *Page 779 
"Count XVII involves the withdrawal of $1,000 from the funds of the Richfield Oil Company of California on September 28, 1929, and their use by appellant for his own personal purposes, count XIX a similar withdrawal and use of the sum of $2,000 on October 4, 1929, and count XX the same as to $2,000 on October 22, 1929, the withdrawals, personal use and the fact that such sums were technically or constructively in appellant's possession being admitted by him.
[1] "The contentions of appellant here are raised by the briefs filed in the appeal of McKee in Crim. No. 3668 (ante, p. 3 [28 P.2d 1057]), files of this court, and such contentions are discussed and decided in the opinion this day filed therein."
Judgments and orders affirmed.
Rehearing denied.